DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,13-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8,13-21 the limitation of “… at least the pore which is located farthest from the other of the first communication portion and the second communication portion along the flow path direction, among the plurality of pores, in the surface of the barrier…” lacks antecedent basis and is convoluted and confusing as phrased.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
 
Claim(s) 1-3,8,9,13-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP 3,088,766.
Regarding claim 1 EP ‘766 shows in figures 1-3:
A liquid-sealed type vibration dampening device comprising:
a cylindrical first mounting member 11 connected to any one of a vibration generating
portion and a vibration receiving portion, and a second mounting member 12 connected to the other; an elastic body 13 elastically connecting both the mounting members to each other; and
a partition member 16 that partitions a liquid chamber in the first mounting member in
which a liquid is sealed into a first liquid chamber 14 and a second liquid chamber 15,
wherein a restriction passage 30 that causes the first liquid chamber 14 and the second liquid
chamber 15 to communicate with each other is formed in the partition member,
the restriction passage includes a first communication portion 30a that is open to the first
liquid chamber, a second communication portion 30b that is open to the second liquid chamber, and a main body flow path (see fig 3 areas within area 30) that causes the first communication portion and the second communication portion to communicate with each other,
at least one of the first communication portion and the second communication portion
includes a plurality of pores 31,32 penetrating a barrier having a surface facing the first liquid chamber or the second liquid chamber, and a protrusion 31a or 32a which protrudes toward the first liquid chamber or the second liquid chamber is formed at an opening circumferential edge portion of at least one pore among the plurality of pores in the surface of the barrier.
Regarding claims 2,3,9 as broadly claimed and as readily apparent from figures 2 and 3, these limitations are met.
Regarding claims 8,13-21 as best understood (subject to the 112 rejections above) these limitations are met.
Allowable Subject Matter
Claims 4-7,10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/16/21